Exhibit 10.1
 
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of August 16, 2012, is by and among GENCORP INC., an Ohio
corporation (the “Borrower”), the Material Domestic Subsidiaries of the Borrower
party hereto (collectively, the “Guarantors”), the Lenders (defined below) party
hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to
Wachovia Bank, National Association), as administrative agent on behalf of the
Lenders under the Credit Agreement (as hereinafter defined) (in such capacity,
the “Administrative Agent”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Second Amended and Restated Credit Agreement dated as of
November 18, 2011 (as amended by that certain First Amendment to Second Amended
and Restated Credit Agreement dated as of May 30, 2012 and as further amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);


WHEREAS, the Credit Parties have requested a delayed draw term loan in an amount
of up to $50,000,000 (which shall not reduce the amount of the incremental
facilities under Section 2.23 of the Credit Agreement);


WHEREAS, the Credit Parties have also requested that the Required Lenders amend
certain provisions of the Credit Agreement; and


WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:



ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1           New Definitions.  The following definitions are hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order:


“Commitment Letter” shall mean that certain Commitment Letter dated as of July
22, 2012 by and among the Borrower, Morgan Stanley Senior Funding, Inc. and
Citigroup Global Markets Inc. as amended, restated or modified from time to time
or as the commitments thereunder have been extended thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
“Delayed Draw Availability Period” shall have the meaning set forth in Section
2.5(a).


“Delayed Draw Commitment Fee” shall have the meaning set forth in Section
2.7(f).


“Delayed Draw Term Loan” shall have the meaning set forth in Section 2.5(a).


“Delayed Draw Term Loan Commitment Percentage” shall mean, for any Term Loan
Lender, the percentage identified as its Delayed Draw Term Loan Commitment
Percentage in its Lender Commitment Letter, or in the Assignment and Assumption
pursuant to which such Lender became a Lender hereunder, as such percentage may
be modified in connection with any assignment made in accordance with the
provisions of Section 9.6(b).


“Delayed Draw Term Loan Commitment” shall mean, for any Term Loan Lender, the
principal amount identified as its Delayed Draw Term Loan Commitment in its
Lender Commitment Letter or the applicable Assignment and Assumption Agreement.


“Delayed Draw Term Loan Committed Amount” shall have the meaning set forth in
Section 2.5(a).


“Initial Term Loan” shall have the meaning set forth in Section 2.4(a).


“Initial Term Loan Commitment Percentage” shall mean, for any Term Loan Lender,
the percentage identified as its Initial Term Loan Commitment Percentage in its
Lender Commitment Letter, or in the Assignment and Assumption pursuant to which
such Lender became a Lender hereunder, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of Section
9.6(b).


“Initial Term Loan Committed Amount” shall have the meaning set forth in Section
2.4(a).


“Intercreditor Agreement” shall mean an intercreditor agreement substantially in
the form of Schedule 1.1(i) or such other form reasonably acceptable to the
Administrative Agent and the Required Lenders by and between the Administrative
Agent and any trustee or administrative agent under the Permitted Second Lien
Indebtedness.


“Lender Commitment Letter” shall mean, with respect to any Lender, the letter
(or other correspondence) to such Lender from the Administrative Agent notifying
such Lender of its Revolving Commitment Percentage, Initial Term Loan Commitment
Percentage and/or Delayed Draw Term Loan Commitment Percentage.
 
 
2

--------------------------------------------------------------------------------

 
 
“Permitted Second Lien Indebtedness” shall mean secured Indebtedness of the
Borrower and/or its Subsidiaries subject to the following conditions: (a) the
aggregate principal amount of such Indebtedness shall not exceed $510.0 million,
(b) such Indebtedness may only be secured by the Collateral securing the Credit
Party Obligations (excluding any real property owned by the Borrower or any of
its Subsidiaries), (c) the holder (or collateral agent) in respect of such
Indebtedness shall have executed an Intercreditor Agreement, (d) the maturity
date of such Indebtedness shall be no earlier than the date which is six months
following the Maturity Date and such Indebtedness shall not be subject to any
amortization prior to such date unless the Administrative Agent has otherwise
consented in writing, (e) the Credit Parties shall have delivered a certificate
(including reasonably detailed supporting calculations related to the matters
set forth in such certificate) of a Responsible Officer to the Administrative
Agent to the effect that, after giving effect to such Indebtedness (and any
Permitted Acquisition consummated in connection with the incurrence of such
Indebtedness) on a pro forma basis, the Credit Parties are in compliance with
each of the financial covenants set forth in Section 5.9, (f) the proceeds of
such Indebtedness shall only be used to consummate the Rocketdyne Acquisition
(or refinance other Indebtedness used to consummate the Rocketdyne Acquisition)
and pay any related fees and expenses, (g) the Borrower shall certify that the
terms and conditions of such Indebtedness (including, without limitation,
financial covenants, affirmative covenants, negative covenants, representations
and warranties and defaults) are less restrictive, taken as a whole, than the
terms and conditions set forth in the Credit Documents, (h) the terms and
conditions of such Indebtedness shall otherwise be reasonably acceptable to the
Administrative Agent  and (i) no Default or Event of Default shall have occurred
and be continuing at the time such Indebtedness is incurred.


“Rocketdyne Acquisition” shall mean the acquisition by the Borrower of the
business of United Technologies Corporation’s Pratt & Whitney Rocketdyne
division, including all of the issued and outstanding shares of common stock of
Pratt & Whitney Rocketdyne, Inc., a Delaware corporation, and P&W Power
Generation, Inc., a Delaware corporation along with certain other assets
relating to the business of Pratt & Whitney Rocketdyne from United Technologies
Corporation pursuant to the terms of that certain Stock and Asset Purchase
Agreement by and between United Technologies Corporation and the Borrower dated
as of July 22, 2012.


“Second Amendment Effective Date” shall mean August 16, 2012.


1.2           Amendment to Definition of Applicable Percentage.  The definition
of “Applicable Percentage” set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Applicable Percentage” shall mean, (i) prior to the Approved Issuance, for any
day, the rate per annum equal to (a) for Loans that are Alternate Base Rate
Loans, 2.50%, (b) for Loans that are LIBOR Rate Loans, 3.50% and (c) for the
Letter of Credit Fee, 3.50%;


(ii) following the Approved Issuance, for any day, the rate per annum set forth
below opposite the applicable level then in effect (based on the Leverage
Ratio), it being understood that the Applicable Percentage for (a) Loans that
are Alternate Base Rate Loans shall be the percentage set forth under the column
“Base Rate Margin”, (b) Loans that are LIBOR Rate Loans shall be the percentage
set forth under the column “LIBOR Margin & L/C Fee” and (c) the Letter of Credit
Fee shall be the percentage set forth under the column “LIBOR Margin & L/C Fee”:
 
 
3

--------------------------------------------------------------------------------

 
 
Applicable Percentage
Level
Leverage Ratio
LIBOR Margin
& L/C Fee
Base Rate Margin
I
Less than 1.50 to 1.00
3.00%
2.00%
II
Greater than or equal to 1.50 to 1.00 but less than 2.50 to 1.00
3.25%
2.25%
III
Greater than or equal to 2.50 to 1.00
3.50%
2.50%



and; (iii) with respect to the Delayed Draw Term Loan, pricing shall be set as
set forth in Level III above until the fiscal quarter ending immediately after
the first anniversary of the Second Amendment Effective Date and thereafter, the
rate per annum set forth above opposite the applicable level then in effect
(based on the Leverage Ratio), it being understood that the Applicable
Percentage for (a) Loans that are Alternate Base Rate Loans shall be the
percentage set forth under the column “Base Rate Margin”, (b) Loans that are
LIBOR Rate Loans shall be the percentage set forth under the column “LIBOR
Margin & L/C Fee” and (c) the Letter of Credit Fee shall be the percentage set
forth under the column “LIBOR Margin & L/C Fee”.


The Applicable Percentage, in each case, shall be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Borrower the quarterly financial
information (in the case of the first three fiscal quarters of the Borrower’s
fiscal year), the annual financial information (in the case of the fourth fiscal
quarter of the Borrower’s fiscal year) and the certifications required to be
delivered to the Administrative Agent and the Lenders in accordance with the
provisions of Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest
Determination Date”).  Such Applicable Percentage shall be effective from such
Interest Determination Date until the next such Interest Determination
Date.  After the Closing Date, if the Credit Parties shall fail to provide the
financial information or certifications in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b), the Applicable Percentage shall, on the date
five (5) Business Days after the date by which the Credit Parties were so
required to provide such financial information or certifications to the
Administrative Agent and the Lenders, be based on Level III until such time as
such information or certifications or corrected information or corrected
certificates are provided, whereupon the Level shall be determined by the then
current Leverage Ratio.  In the event that any financial statement or
certification delivered pursuant to Sections 5.1 or 5.2 is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage for any
period (an “Applicable Period”) than the Applicable Percentage applied for such
Applicable Period, the Borrower shall immediately (a) deliver to the
Administrative Agent a corrected compliance certificate for such Applicable
Period, (b) determine the Applicable Percentage for such Applicable Period based
upon the corrected compliance certificate, and (c) immediately pay to the
Administrative Agent for the benefit of the Lenders the accrued additional
interest and other fees owing as a result of such increased Applicable
Percentage for such Applicable Period, which payment shall be promptly
distributed by the Administrative Agent to the Lenders entitled thereto.  It is
acknowledged and agreed that nothing contained herein shall limit the rights of
the Administrative Agent and the Lenders under the Credit Documents, including
their rights under Sections 2.10 and 7.1.
 
 
4

--------------------------------------------------------------------------------

 
 
1.3           Amendment to Definition of Approved Issuance.  The definition of
“Approved Issuance” set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Approved Issuance” shall mean any issuance, offering and/or sale of equity
securities and/or debt securities (including, but not limited to convertible
debt and mezzanine loans or securities) of the Borrower or any of its
Subsidiaries, whether pursuant to a registered public offering or in a private
placement, including, without limitation, a Rule 144A offering with registration
rights, in a series of one or more transactions, in an aggregate amount of not
less than $200,000,000 (gross of issuance costs) and on terms reasonably
satisfactory to the Administrative Agent.  For the avoidance of doubt, the
incurrence of the Permitted Second Lien Indebtedness shall be deemed to
constitute an Approved Issuance for purposes of this Agreement upon the
consummation of the Rocketdyne Acquisition so long as the Rocketdyne Acquisition
has been consummated on or prior to the expiration of commitments as set forth
in the Commitment Letter.  If the Rocketdyne Acquisition shall not have been
consummated on or prior to the expiration of commitments as set forth in the
Commitment Letter, then the Permitted Second Lien Indebtedness shall not be an
Approved Issuance and any provisions of this Agreement purporting to be
applicable after the incurrence of an Approved Issuance shall not be in effect.


1.4           Amendment to Definition of Commitment Percentage.  The definition
of “Commitment Percentage” set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Commitment Percentage” shall mean the Revolving Commitment Percentage, the
Initial Term Loan Commitment Percentage and/or the Delayed Draw Term Loan
Commitment Percentage, as appropriate.


 
5

--------------------------------------------------------------------------------

 


1.5           Amendment to Definition of Consolidated EBITDAP.  The last
paragraph of the definition of “Consolidated EBITDAP” set forth in Section 1.1
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


Further, (1) for any four-quarter period, Consolidated EBITDAP shall be
calculated on a pro forma basis to exclude the effects of any operations or line
of business discontinued as of the Closing Date and as described on Schedule
1.1(g) and (2) for any four-quarter period ending on or after the closing date
of any Permitted Acquisition, Consolidated EBITDAP shall be calculated on a pro
forma basis assuming the consummation of such Permitted Acquisition as of the
first day of such period; provided that with respect to the Rocketdyne
Acquisition, any pro forma adjustments to Consolidated EBITDAP shall be subject
to the approval of the Administrative Agent (such approval not to be
unreasonably withheld or delayed).


1.6           Amendment to Definition of Consolidated Interest Expense.  The
definition of “Consolidated Interest Expense” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Consolidated Interest Expense” shall mean, as of any date of determination for
the four quarter period ending on such date, all interest expense (excluding
amortization of debt discount and premium, in each case, for purposes of funding
a Permitted Acquisition, and any interest obligations paid in shares of Capital
Stock of the Borrower, but including the interest component under Capital
Leases) for such period of the Borrower and its Subsidiaries on a Consolidated
basis; provided, that interest expense with respect to any Indebtedness to the
extent the proceeds of such Indebtedness are held in a blocked account with the
Administrative Agent or a separate account with an escrow agent shall not be
included as Consolidated Interest Expense.  Notwithstanding the foregoing, for
purposes of calculating Consolidated Interest Expense for the fiscal quarters
ending November 30, 2011, February 29, 2012 and May 30, 2012, Consolidated
Interest Expense shall be annualized during such fiscal quarters such that (i)
for the calculation of Consolidated Interest Expense as of November 30, 2011,
Consolidated Interest Expense for the fiscal quarter then ending will be
multiplied by four (4), (ii) for the calculation of Consolidated Interest
Expense as of February 29, 2012, Consolidated Interest Expense for the two
fiscal quarter period then ending will be multiplied by two (2) and (iii) for
the calculation of Consolidated Interest Expense as of May 30, 2012,
Consolidated Interest Expense for the three fiscal quarter period then ending
will be multiplied by one and one-third (1 1/3);


Further, (1) for any four-quarter period, Consolidated Interest Expense shall be
calculated on a pro forma basis to exclude the effects of any operations or line
of business discontinued as of the Closing Date and as described on Schedule
1.1(g) and (2) for any four-quarter period ending on or after the closing date
of any Permitted Acquisition, Consolidated Interest Expense shall be calculated
on a pro forma basis assuming the consummation of such Permitted Acquisition as
of the first day of such period.
 
 
6

--------------------------------------------------------------------------------

 
 
1.7           Amendment to Definition of Loan.  The definition of “Loan” set
forth in Section 1.1 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


“Loan” shall mean a Revolving Loan, the Initial Term Loan, the Delayed Draw Term
Loan and/or a Swingline Loan, as appropriate.


1.8           Amendment to Definition of Permitted Lien.  The definition of
“Permitted Lien” set forth in Section 1.1 of the Credit Agreement is hereby
amended to add a new clause (i) to read as follows and to make the appropriate
grammatical changes associated with such new clause (i):


(i)           Liens securing the Permitted Second Lien Indebtedness.


1.9           Amendment to Definition of Security Documents.  The definition of
“Security Documents” set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
any Intercreditor Agreement, the Mortgage Instruments and such other documents
executed and delivered and/or filed in connection with the attachment and
perfection of the Administrative Agent’s security interests and liens arising
thereunder, including, without limitation, UCC financing statements and patent,
trademark and copyright filings.


1.10         Amendment to Definition of Term Loan.  The definition of “Term
Loan” set forth in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“Term Loan” shall mean the Initial Term Loan and/or the Delayed Draw Term Loan,
as applicable.


1.11         Amendment to Definition of Term Loan Commitment.  The definition of
“Term Loan Commitment” set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of (a) the Initial Term
Loan in a principal amount equal to such Term Loan Lender’s Initial Term Loan
Commitment Percentage of the Initial Term Loan Committed Amount and (b) the
Delayed Draw Term Loan in a principal amount equal to such Term Loan Lender’s
Delayed Draw Term Loan Commitment Percentage of the Delayed Draw Term Loan
Committed Amount.


1.12         Amendment to Section 2.4.  Section 2.4(a) and (b) of the Credit
Agreement are hereby amended and restated in their entirety to read as follows:
 
 
7

--------------------------------------------------------------------------------

 
 
Section 2.4Initial Term Loan.  


(a)           Initial Term Loan.  Subject to the terms and conditions hereof and
in reliance upon the representations and warranties set forth herein, each
Lender with a Term Loan Commitment severally, but not jointly, agrees to make
available to the Borrower (through the Administrative Agent) on the Closing
Date such Term Loan Lender’s Initial Term Loan Commitment Percentage of a term
loan in Dollars (the “Initial Term Loan”) in the aggregate principal amount of
FIFTY MILLION DOLLARS ($50,000,000) (the “Initial Term Loan Committed Amount”)
for the purposes hereinafter set forth (such facility, the “Initial Term Loan
Facility”).  Upon receipt by the Administrative Agent of the proceeds of the
Initial Term Loan, such proceeds will then be made available to the Borrower by
the Administrative Agent by crediting the account of the Borrower on the books
of the office of the Administrative Agent specified in Section 9.2, or at such
other office as the Administrative Agent may designate in writing, with the
aggregate of such proceeds made available to the Administrative Agent by the
Term Loan Lenders and in like funds as received by the Administrative Agent (or
by crediting such other account(s) as directed by the Borrower).  The Initial
Term Loan may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or a
combination thereof, as the Borrower may request in the Notice of Borrowing
delivered to the Administrative Agent prior to the Closing Date; provided,
however, that the Initial Term Loan made on the Closing Date may only consist of
Alternate Base Rate Loans unless the Borrower delivers a funding indemnity
letter, substantially in the form of Schedule 2.4(a), reasonably acceptable to
the Administrative Agent not less than three (3) Business Days prior to the
Closing Date.  LIBOR Rate Loans shall be made by each Term Loan Lender at its
LIBOR Lending Office and Alternate Base Rate Loans at its Domestic Lending
Office.  Amounts repaid or prepaid on the Initial Term Loan may not be
reborrowed.


(b)           Repayment of Initial Term Loan.  The principal amount of the
Initial Term Loan shall be repaid in consecutive quarterly installments of
$625,000 to be paid on the last day of each of February, May, August and
November (beginning with the quarter ending February 29, 2012) (provided,
however, if such payment date is not a Business Day, such payment shall be due
on the preceding Business Day), unless accelerated sooner pursuant to
Section 7.2.  The outstanding principal amount of the Initial Term Loan and all
accrued but unpaid interest and other amounts payable with respect to the
Initial Term Loan shall be repaid on the Maturity Date.


1.13         Amendment to Section 2.5.  A new Section 2.5 is hereby added to the
Credit Agreement to read as follows:


Section 2.5                      Delayed Draw Term Loan.


(a)           Subject to the terms and conditions hereof and in reliance upon
the representations and warranties set forth herein, each Term Loan Lender
severally, but not jointly, agrees to make available to the Borrower (through
the Administrative Agent), to the extent requested by the Borrower pursuant to
clause (b)(ii)(A) hereof, such Term Loan Lender’s Delayed Draw Term Loan
Commitment Percentage of a term loan in Dollars (the “Delayed Draw Term Loan”)
in the aggregate principal amount of FIFTY MILLION DOLLARS ($50,000,000) (the
“Delayed Draw Term Loan Committed Amount”) for the purposes hereinafter set
forth; provided that the Delayed Draw Term Loan shall only be available to the
Borrower (1) in a single draw during the period from the Second Amendment
Effective Date until the date that is three hundred sixty (360) days following
the Second Amendment Effective Date (the “Delayed Draw Availability Period”) to
fund the Rocketdyne Acquisition (or to be deposited in an account held by the
Administrative Agent in anticipation of the Rocketdyne Acquisition which shall
serve as cash collateral for the Credit Party Obligations until such time as the
Rocketdyne Acquisition shall occur) and (2) to the extent the conditions
contained in Section 4.2 are satisfied.  Upon receipt by the Administrative
Agent of the proceeds of the Delayed Draw Term Loan, such proceeds will then be
made available to the Borrower by the Administrative Agent by crediting the
account of the Borrower on the books of the office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, with the aggregate of such proceeds made available to
the Administrative Agent by the Term Loan Lenders and in like funds as received
by the Administrative Agent (or by crediting such other account(s) as directed
by the Borrower).  The Delayed Draw Term Loan may consist of Alternate Base Rate
Loans or LIBOR Rate Loans, or a combination thereof, as the Borrower may request
in the Notice of Borrowing delivered to the Administrative Agent prior to such
Delayed Draw Funding Date.  LIBOR Rate Loans shall be made by each Term Loan
Lender at its LIBOR Lending Office and Alternate Base Rate Loans at its Domestic
Lending Office.  Amounts repaid or prepaid on the Delayed Draw Term Loan may not
be reborrowed.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Delayed Draw Term Loan Borrowing.


(i)           Notice of Borrowing.  The Borrower may request the Delayed Draw
Term Loan by delivering a Notice of Borrowing (or telephone notice promptly
confirmed in writing by delivery of a Notice of Borrowing which delivery may be
by fax) to the Administrative Agent not later than 1:00 p.m. on the date of the
requested borrowing in the case of Alternate Base Rate Loans and on the third
Business Day prior to the date of the requested borrowing in the case of LIBOR
Rate Loans.  The Notice of Borrowing shall be irrevocable and shall specify and
certify (1) that the entire amount of the Delayed Draw Term Loan is requested,
(2) the date of the requested borrowing (which shall be a Business Day) and
(3) whether the borrowing shall be comprised of Alternate Base Rate Loans, LIBOR
Rate Loans or a combination thereof, and if LIBOR Rate Loans are requested, the
Interest Period(s) therefor.  Additionally, each Notice of Borrowing shall
certify and demonstrate, as applicable, that all of the conditions set forth in
Section 4.2 have been satisfied.  If the Borrower shall fail to specify in such
Notice of Borrowing (y) an applicable Interest Period in the case of a LIBOR
Rate Loan, then such notice shall be deemed to be a request for an Interest
Period of one month or (z) the type of Loan requested, then such notice shall be
deemed to be a request for an Alternate Base Rate Loan hereunder.  The
Administrative Agent shall give notice to each Term Loan Lender promptly upon
receipt of such Notice of Borrowing, the contents thereof and each such Term
Lender’s share thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)           Advances.  Each Term Loan Lender will make its Delayed Draw Term
Loan Commitment Percentage of the Delayed Draw Term Loan borrowing available to
the Administrative Agent, for the account of the Borrower, in Dollars and in
funds immediately available to the Administrative Agent, at the office of the
Administrative Agent specified in Section 9.2, or at such other office as the
Administrative Agent may designate in writing, upon reasonable advance notice by
2:00 p.m. on the date specified in the applicable Notice of Borrowing.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent by crediting the account of the Borrower on the books of such office with
the aggregate of the amounts made available to the Administrative Agent by the
Term Loan Lenders and in like funds as received by the Administrative Agent (or
by crediting such other account(s) as directed by the Borrower).


(c)           Repayment of Delayed Draw Term Loan.  (i) To the extent that the
Rocketdyne Acquisition is not consummated, the Borrower may withdraw the
proceeds from escrow and either (A) prepay the Delayed Draw Term Loan in its
entirety without premium or penalty, but subject to Section 2.18) or (B) retain
the proceeds for general corporate purposes; provided that at the time of
withdrawal (x) no Default or Event of Default shall have occurred and be
continuing and (y) the Borrower shall have demonstrated that after giving effect
to such withdrawal, the Borrower is in pro forma covenant compliance with the
financial covenants set forth in Section 5.9.


(ii)           To the extent that the Rocketdyne Acquisition is consummated or
the Borrower retains the proceeds for general corporate purposes, the principal
amount of the Delayed Draw Term Loan shall be repaid in consecutive quarterly
installments of $625,000 to be paid on the last day of each of February, May,
August and November (beginning on the last day of the first full quarter after
the Rocketdyne Acquisition is consummated or the Borrower notifies the
Administrative Agent of its intention to retain the proceeds for general
corporate purposes) (provided, however, if such payment date is not a Business
Day, such payment shall be due on the preceding Business Day), unless
accelerated sooner pursuant to Section 7.2.  The outstanding principal amount of
the Delayed Draw Term Loan and all accrued but unpaid interest and other amounts
payable with respect to the Delayed Draw Term Loan shall be repaid on the
Maturity Date.


(d)           Reduction of Incremental Facilities.  For the avoidance of doubt,
the Delayed Draw Term Loan shall not reduce the amount of the incremental
facilities under Section 2.23 of the Credit Agreement.


1.14         Amendment to Section 2.7.  A new Section 2.7(f) is hereby added to
the Credit Agreement to read as follows:
 
 
10

--------------------------------------------------------------------------------

 
 
(f)           Delayed Draw Commitment Fee.  The Borrower agrees to pay to the
Administrative Agent, for the pro rata benefit of the applicable Term Loan
Lenders, a ticking fee (the “Delayed Draw Commitment Fee”) in an amount equal
(i) from the Second Amendment Effective Date until the date that is ninety (90)
days thereafter, 1.25%, (ii) from the date that is ninety-one (91) days
following the Second Amendment Effective Date until the date that is one hundred
eighty (180) days following the Second Amendment Effective Date, 1.50%, and
(iii) from the date that is one hundred eighty-one (181) days following the
Second Amendment Effective Date until the last day of the Delayed Draw
Availability Period, 1.75%, in each case, on the Delayed Draw Term Loan
Committed Amount commencing on the Second Amendment Effective Date and ending on
the date upon which the Delayed Draw Term Loan Commitment is funded; provided
that if the Delayed Draw Term Loan Commitment is not funded, the Delayed Draw
Commitment Fee shall no longer be payable following the last day of the Delayed
Draw Availability Period.  The Delayed Draw Commitment Fee shall be payable
quarterly in arrears on the last Business Day of each calendar quarter and on
the last day of the Delayed Draw Availability Period.


1.15         Amendment to Section 2.8(a).  Section 2.8(a) of the Credit
Agreement is hereby amended by adding the words “and/or the Delayed Draw Term
Loan Committed Amount” after “Revolving Committed Amount” in the first sentence
of Section 2.8(a).


1.16         Amendment to Section 2.8.  A new Section 2.8(c) is hereby added to
the Credit Agreement to read as follows:


(c)           Delayed Draw Commitment Termination.  The Delayed Draw Term Loan
Committed Amount shall be permanently reduced and the Delayed Draw Term Loan
Commitments shall automatically terminate on the earlier to occur of (i) the
close of business at the end of the Delayed Draw Availability Period and (ii)
the date upon which the Delayed Draw Term Loan Commitment is funded.


1.17         Amendment to Section 2.9(b)(vi)(B).  Section 2.9(b)(vi)(B) of the
Credit Agreement is hereby amended by replacing clause (1) of such Section in
its entirety to read as follows:


(1) first to the Initial Term Loan and the Delayed Draw Term Loan ratably
according to the outstanding principal amount thereunder (ratably to the
remaining amortization payments thereof),


1.18         Amendment to Section 2.13(a).  Section 2.13(a) of the Credit
Agreement is hereby amended by adding the following new sentence immediately
following the first sentence of clause (a):


Each borrowing of the Delayed Draw Term Loans and any reduction of the Delayed
Draw Term Loan Commitments shall be made pro rata according to the respective
Delayed Draw Term Loan Commitment Percentages of the Term Loan Lenders.
 
 
11

--------------------------------------------------------------------------------

 
 
1.19         Amendment to Section 2.22(a)(iii)(A).  Section 2.22(a)(iii)(A) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(A)           No Defaulting Lender shall be entitled to receive any Commitment
Fee or Delayed Draw Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).


1.20         Amendment to Section 5.9(a)(ii).  Section 5.9(a)(ii) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(ii) Following an Approved Issuance (other than an Approved Issuance consisting
of the sale or issuance of Capital Stock by any of the Credit Parties), the
Leverage Ratio during the following periods shall be less than or equal to:


Period
Maximum Ratio
Closing Date through November 30, 2012
4.50 to 1.0
December 1, 2012 through November 30, 2014
4.25 to 1.0
December 1, 2014 and thereafter
4.00 to 1.0

 


1.21         Amendment to Section 6.1(d).  Section 6.1(d) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(d)         Permitted Second Lien Indebtedness;


1.22         Amendment to Schedule 2.1(b)(i).  Schedule 2.1(b)(i) to the Credit
Agreement is hereby amended and restated in its entirety to read as set forth in
Exhibit 1 attached hereto.


1.23         Amendment to Schedules.  A new Schedule 1.1(i) is hereby added to
the Credit Agreement to read as set forth in Exhibit 2, attached hereto.




ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1           Closing Conditions.  This Amendment shall become effective as of
the day and year set forth above (the “Amendment Effective Date”) upon
satisfaction (or waiver) of the following conditions (in each case, in form and
substance reasonably acceptable to the Administrative Agent):


(a)           Executed Amendment.  The Administrative Agent shall have received
a copy of this Amendment duly executed by each of the Credit Parties, the
Administrative Agent and the Required Lenders.
 
 
12

--------------------------------------------------------------------------------

 


(b)           Authority Documents.  The Administrative Agent shall have received
the following:


(i)           Articles of Incorporation; Partnership Agreement.  Copies of the
articles of incorporation, partnership agreement or other charter documents of
each Credit Party certified to be true and complete as of a recent date by the
appropriate governmental authority of the state of its organization or
formation.


(ii)           Resolutions.  Copies of resolutions of the board of directors of
each Credit Party approving and adopting the Credit Documents and the
Transactions and authorizing execution and delivery thereof, certified by an
officer of such Credit Party as of the Amendment Effective Date to be true and
correct and in force and effect as of such date.


(iii)           Bylaws.  A copy of the bylaws  or other operating agreement of
each Credit Party certified by an officer of such Credit Party as of the
Amendment Effective Date to be true and correct and in force and effect as of
such date.


(iv)           Good Standing.  Copies of (i) certificates of good standing,
existence or its equivalent with respect to the each Credit Party certified as
of a recent date by the appropriate governmental authorities of the state of
incorporation and each other state in which the failure of such Credit Party to
be qualified to do business could reasonably be expected to have a Material
Adverse Effect and (ii) to the extent readily available, a certificate
indicating payment of all corporate and other franchise taxes certified as of a
recent date by the appropriate governmental taxing authorities.


(v)           Incumbency.  An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary to be true and correct as of the
Amendment Effective Date.


(c)           Legal Opinions of Counsel. The Administrative Agent shall have
received an opinion or opinions of counsel for the Credit Parties, dated as of
the Amendment Effective Date and addressed to the Administrative Agent and the
Lenders, in form and substance acceptable to the Administrative Agent.


(d)           Lender Joinder Agreement. The Administrative Agent shall have
received a lender joinder agreement from any financial institution providing a
Delayed Draw Term Loan Commitment that is not currently a Lender, dated as of
the Amendment Effective Date, in form and substance acceptable to the
Administrative Agent.


(e)           Fees and Expenses.


(i)           The Administrative Agent shall have received from the Borrower,
for the account of each Lender that executes and delivers a counterpart to this
Amendment to the Administrative Agent by 5:00 p.m. (EDT) on or before the
Amendment Effective Date (each such Lender, a “Consenting Lender”, and
collectively, the “Consenting Lenders”), upfront fee in an amount equal to ten
(10) basis points on the aggregate Revolving Commitments plus the aggregate
principal amount of Initial Term Loans of such Consenting Lender.
 
 
13

--------------------------------------------------------------------------------

 


(ii)           The Administrative Agent shall have received from the Borrower
such other fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and King & Spalding LLP
shall have received from the Borrower payment of all outstanding fees and
expenses previously incurred and all reasonable fees and expenses incurred in
connection with this Amendment.


(f)           Miscellaneous.  All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.




ARTICLE III
MISCELLANEOUS


3.1           Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment.  Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.


3.2           Representations and Warranties of Credit Parties.  Each of the
Credit Parties represents and warrants as follows:


(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.
 
 
14

--------------------------------------------------------------------------------

 


(d)           The representations and warranties made by the Credit Parties in
Article III of the Credit Agreement (i) that contain a materiality qualification
shall be true and correct on and as of the date hereof (except for those which
expressly relate to an earlier date) and (ii) that do not contain a materiality
qualification shall be true and correct in all material respects on the date
hereof (except for those which expressly relate to an earlier date).


(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.


(f)           The Security Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Administrative
Agent, for the benefit of the Lenders, which security interests and Liens are
perfected in accordance with the terms of the Security Documents and prior to
all Liens other than Permitted Liens.


(g)           Except as specifically provided in this Amendment, the Credit
Party Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.


3.3           Reaffirmation of Credit Party Obligations.  Each Credit Party
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective Credit
Party Obligations.


3.4           Credit Document.  This Amendment shall constitute a Credit
Document under the terms of the Credit Agreement.


3.5           Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.


3.6           Further Assurances.  The Credit Parties agree to promptly take
such action, upon the request of the Administrative Agent, as is necessary to
carry out the intent of this Amendment.


3.7           Entirety.  This Amendment and the other Credit Documents embody
the entire agreement among the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.


3.8           Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart to this Amendment by telecopy
or other electronic means shall be effective as an original and shall constitute
a representation that an original will be delivered.
 
 
15

--------------------------------------------------------------------------------

 


3.9           No Actions, Claims, Etc.  As of the date hereof, each of the
Credit Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.10         GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


3.11         Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


3.12         Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 9.12, 9.13 and 9.16 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
16

--------------------------------------------------------------------------------

 


GENCORP INC.
AMENDMENT TO CREDIT AGREEMENT
 
IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 
BORROWER:
GENCORP INC.,
an Ohio corporation
         
By:
/s/ Kathleen E. Redd  
Name:
Kathleen E. Redd  
Title:
Vice President and Chief Financial Officer

 


GUARANTORS:
AEROJET-GENERAL CORPORATION,
an Ohio corporation
         
By:
/s/ Kathleen E. Redd  
Name:
Kathleen E. Redd  
Title:
Vice President and Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
 
GENCORP INC.
AMENDMENT TO CREDIT AGREEMENT
 
ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent
         
By:
/s/ Leah B. Ellis  
Name:
Leah B. Ellis  
Title:
Vice President

 


LENDERS:
SunTrust Bank,
as a Lender
         
By:
/s/ David Simpson  
Name:
David Simpson   
Title:
Vice President

 
 


 
Morgan Stanley Bank, N.A.
as a Lender
         
By:
/s/ Christopher Winthrop  
Name:
Christopher Winthrop  
Title:
Vice President





 
US Bank, National Association
as a Lender
         
By:
/s/ Oksana Guy  
Name:
Oksana Guy  
Title:
Vice President





 
Umpqua Bank, an Oregon State Chartered Bank
as a Lender
         
By:
/s/ Christopher A. Andrade  
Name:
Christopher A. Andrade   
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 


Exhibit 1


Schedule 2.1(b)(i)


Form of Notice of Borrowing




[See attached]
 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.1(b)(i)


[FORM OF]
NOTICE OF BORROWING




  ____________, ____


Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd.
1st Floor
Charlotte, NC 28262-8522
Attention:  Rufus Kearney
Telephone:                      704-590-2730
Telecopier:                      704-590-2790


Ladies and Gentlemen:


Pursuant to Section [2.1(b)(i)][2.3(b)(i)][2.4(a)][2.5(b)(i)] of the Second
Amended and Restated Credit Agreement, dated as of November 18, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified, the
“Credit Agreement”), by and among GenCorp Inc., an Ohio corporation (the
“Borrower”), the Material Domestic Subsidiaries of the Borrower from time to
time party thereto (the “Guarantors”), the lenders from time to time party
thereto (the “Lenders”), and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”), the Borrower
hereby requests the following (the “Proposed Borrowing”):


I.           Term Loans be made as follows:


 
 
Date
 
 
Amount
Interest
Rate
(Alternate Base Rate/
LIBOR Rate)
Interest
Period
(One, two, three, six or twelve months - for LIBOR Rate only)
       





II.           Revolving Loans be made as follows:


 
 
Date
 
 
Amount
Interest
Rate
(Alternate Base Rate/
LIBOR Rate)
Interest
Period
(One, two, three, six or twelve months - for LIBOR Rate only)
                       





 
NOTE:
BORROWINGS MUST BE IN MINIMUM AGGREGATE DOLLAR AMOUNTS OF (A) WITH RESPECT TO
LIBOR RATE LOANS, $2,000,000 AND $1,000,000 INCREMENTS IN EXCESS THEREOF AND (B)
WITH RESPECT TO ALTERNATE BASE RATE LOANS, $1,000,000 AND $100,000 INCREMENTS IN
EXCESS THEREOF.



III.           Delayed Draw Term Loans be made as follows:


 
 
Date
 
 
Amount
Interest
Rate
(Alternate Base Rate/
LIBOR Rate)
Interest
Period
(One, two, three, six or twelve months - for LIBOR Rate only)
 
$50,000,000
                   



 
 

--------------------------------------------------------------------------------

 


IV.           Swingline Loans be made on [date] as follows:


Swingline Loans requested:


(1)           Total Amount of Swingline
Loans                                                                                     $__________________                      




 
NOTE:
SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM AMOUNTS OF $100,000 AND IN INTEGRAL
AMOUNTS OF $100,000 IN EXCESS THEREOF.



Terms defined in the Credit Agreement shall have the same meanings when used
herein.


The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:


(A)           the representations and warranties made by the Credit Parties in
the Credit Agreement, in the Security Documents or which are contained in any
certificate furnished at any time under or in connection therewith (i) that
contain a materiality qualification shall be true and correct on and as of the
date of such Proposed Borrowing as if made on and as of such date (except for
those which expressly relate to an earlier date) and (ii) that do not contain a
materiality qualification shall be true and correct in all material respects on
and as of the date of the Proposed Borrowing as if made on and as of such date;


(B)           no Default or Event of Default shall have occurred and be
continuing on the date of the Proposed Borrowing, or after giving effect to the
Proposed Borrowing; and


(C)           immediately after giving effect to the making of the Proposed
Borrowing (and the application of the proceeds thereof), (i) the sum
of outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
Revolving LOC Obligations shall not exceed the Revolving Committed Amount then
in effect, (ii) the Revolving LOC Obligations shall not exceed the Revolving LOC
Committed Amount and (iii) the Swingline Loans shall not exceed the Swingline
Committed Amount.


(D)           [If a Revolving Loan is requested] All conditions set forth in
Section 2.1 shall have been satisfied.


(E)           [If a Swingline Loan is requested] All conditions set forth in
Section 2.4 shall have been satisfied.


This Notice of Borrowing may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.
 


 
Very truly yours,
     
GENCORP INC.,
an Ohio corporation
     
By:
   
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
                                  
Exhibit 2


Schedule 1.1(i)


FORM OF INTERCREDITOR AGREEMENT


INTERCREDITOR AGREEMENT
 
This INTERCREDITOR AGREEMENT (this “Agreement”), dated as of [_______], is
entered into by and between WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, in its capacity as agent pursuant to the First Lien Credit
Agreement (as hereinafter defined) for the lenders who are party from time to
time thereto and the holders of the other Credit Party Obligations (as defined
in the First Lien Credit Agreement) thereunder (in such capacity, together with
its successors and assigns in such capacity, the “First Lien Agent”), and
[MORGAN STANLEY SENIOR FUNDING, INC.], in its capacity as trustee and collateral
agent pursuant to the [Indenture] (as hereinafter defined) for the [Noteholders]
(as hereinafter defined) (in such capacity, together with its successors and
assigns in such capacity, the “Second Lien Agent”) and is accepted and agreed to
by each Notes Trustee (as defined below) from time to time party hereto.
 
WITNESSETH:
 
WHEREAS, the Borrower (as hereinafter defined), the First Lien Lenders (as
hereinafter defined), and the First Lien Agent have previously entered into a
Second Amended and Restated Credit Agreement, dated as of November 18, 2011, as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement dated as of May 30, 2012 and as amended by that certain Second
Amendment to Second Amended and Restated Credit Agreement (the “Second
Amendment”) dated as of August 16, 2012 (as the same may hereafter be amended,
modified, supplemented, extended, renewed, restated or Refinanced from time to
time, the “First Lien Credit Agreement”); and
 
WHEREAS, the Borrower and [MORGAN STANLEY SENIOR FUNDING, INC.], in its capacity
as trustee (the “Notes Trustee”) and Second Lien Agent, are entering into the
[Indenture], dated as of [______] (as such Indenture may be amended, modified,
supplemented, extended, renewed, restated or Refinanced from time to time, the
“Indenture”), governing the Borrower’s [_____]% Senior Secured Notes due [____]
(the “Notes”);
 
WHEREAS, it is a requirement of the First Lien Credit Agreement pursuant to the
Second Amendment that the First Lien Agent (for itself and for the benefit of
the First Lien Lenders) and the Second Lien Agent (for itself and for the
benefit of the holders of the Notes) enter into this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and the plural form of the terms indicated):
 
“Bankruptcy Code” shall mean title 11 of the United States Code (11 U.S.C. 101
et seq.), as amended from time to time and any successor statute.
 
“Borrower” shall mean, GenCorp Inc., an Ohio corporation and its successors and
assigns, including, without limitation, any receiver, trustee or
debtor-in-possession on behalf of such person or on behalf of any successor or
assign.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized or required to close under the laws of the
State of New York, and a day on which First Lien Agent and the Second Lien Agent
are open for the transaction of business.
 
“Collateral” shall mean all of the personal property and interests in personal
property, tangible or intangible, now owned or hereafter acquired by any Obligor
in or upon which First Lien Agent or Second Lien Agent or any other Person under
the Noteholder Collateral Documents or First Lien Lender Documents at any time
has a Lien, and including, without limitation, all proceeds of such personal
property and interests in personal property; provided, however that the term
Collateral as it relates to the Noteholder Debt shall not include the Excluded
Property.
 
“Comparable Noteholder Collateral Document” shall mean, in relation to any
Collateral, any Noteholder Collateral Document which creates a Lien in the
Collateral, granted by one or more of the Obligors, as applicable.
 
“Conforming Plan of Reorganization” shall mean any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.
 
“DIP Financing” shall have the meaning set forth in Section 6.2 hereof.
 
“Effective Date” shall mean [_____ __, ____].
 
“Excluded Property” shall mean any and all real property owned or leased by the
Borrower and the Guarantors from time to time.
 
“First Lien Agent” shall have the meaning set forth in the recitals hereto and
shall include any successor thereto exercising substantially the same rights and
powers, or if there is no acting First Lien Agent under the First Lien Credit
Agreement, the Required Lenders under the First Lien Credit Agreement.
 
“First Lien Credit Agreement” shall have the meaning set forth in the recitals
hereto.
 
“First Lien Debt” shall mean any and all obligations, liabilities and
indebtedness of every kind, nature and description owing by any Obligor to the
First Lien Agent or any other First Lien Lender arising under the First Lien
Credit Agreement or any of the other First Lien Lender Documents, whether direct
or indirect, absolute or contingent, joint or several, due or not due, primary
or secondary, liquidated or unliquidated, including principal, interest,
charges, fees, costs, indemnities and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of the applicable First Lien Lender Documents or after the
commencement of any Insolvency Proceeding with respect to any Obligor (and
including, without limitation, the payment of interest which would accrue and
become due but for the commencement of such Insolvency Proceeding, whether or
not such interest is allowed or allowable in whole or in part in any such
Insolvency Proceeding).
 
 
 

--------------------------------------------------------------------------------

 
 
“First Lien Debt Cap” shall mean the sum of (a) $[330,000,000] plus the
aggregate amount of Revolving Facility Increases (as defined in the First Lien
Credit Agreement) and Incremental Term Facilities (as defined in the First Lien
Credit Agreement) minus (b) the aggregate amount of all permanent reductions of
Obligations (as defined in the First Lien Credit Agreement) under the First Lien
Credit Agreement made from and after the date hereof. For the purposes of this
definition, a Refinancing of the First Lien Credit Agreement shall not
constitute a “permanent reduction.”
 
“First Lien Guarantors” shall mean the “Guarantors” as defined in the First Lien
Credit Agreement.
 
“First Lien Lender Documents” shall mean, collectively, the First Lien Credit
Agreement and each of the other Credit Documents (as defined in the First Lien
Credit Agreement or any similar term in any replacement or Refinanced First Lien
Credit Agreement), as any of the foregoing may be amended, modified,
supplemented, extended, renewed, restated, replaced or Refinanced from time to
time.
 
“First Lien Lender Termination Date” shall mean the date that all of the
following have occurred: (a) the First Lien Lenders have received the
indefeasible payment in full in cash or other immediately available funds of all
of the First Lien Debt (other than contingent indemnity obligations not yet due
and payable), (b) the First Lien Agent shall have received either cash
collateral or a letter of credit with respect to contingent obligations in
accordance with the First Lien Credit Agreement as in effect on the date hereof,
and (c) the agreement of the First Lien Lenders to make any further loans or
provide any further financial accommodations to the Borrower shall have been
terminated.
 
“First Lien Lenders” shall mean the Persons holding First Lien Debt, including,
without limitation, the First Lien Agent.
 
“Guarantor” shall mean (a) each entity listed as a “Guarantor” on the signature
pages to the Obligor Acknowledgement hereto, and in each case, such entity’s
successors and assigns, including, without limitation, any receiver, trustee or
debtor-in-possession on behalf of such entity or on behalf of any successor or
assign, and (b) each other Person (other than the Borrower) now or at any time
hereafter liable on or in respect of any of the First Lien Debt or the
Noteholder Debt, and each of such Person’s successors and assigns, including,
without limitation, a receiver, trustee or debtor-in-possession on behalf of
such person or on behalf of any such successor or assign.
 
“Indenture” shall have the meaning set forth in the recitals hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
“Insolvency Proceeding” shall mean, as to any Person, any of the following:
 
(a) any case or proceeding with respect to such Person under the Bankruptcy Code
or any other Federal or State bankruptcy, insolvency or reorganization law of
any jurisdiction affecting creditors’ rights or any other or similar proceedings
seeking any stay, reorganization, arrangement, composition or readjustment of
the obligations and indebtedness of such Person; or
 
(b) any proceeding seeking the appointment of any trustee, receiver, liquidator,
custodian or other insolvency official with similar powers with respect to such
Person or any of its assets; or
 
(c) any proceeding for liquidation, dissolution or other winding up of the
business of such Person; or
 
(d) any assignment for the benefit of creditors of assets of such Person.
 
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, encumbrance (including, but not limited to,
easements, rights of way and the like), lien (statutory or other), security
agreement or transfer intended as security, including without limitation, any
conditional sale or other title retention agreement, the interest of a lessor
under a capital lease, or any financing lease having substantially the same
economic effect as any of the foregoing.
 
“Noteholder Collateral Documents” shall mean the Noteholder Security Agreement
and any other document or instrument executed and delivered at any time pursuant
to any Noteholder Document or otherwise, pursuant to which a Lien is granted by
an Obligor to secure Noteholder Debt or under which rights or remedies with
respect to any such Lien are governed, as the same may be amended, modified,
supplemented, extended, renewed, or restated from time to time; provided,
however that no mortgages or deeds of trust in respect of Excluded Property
shall constitute Noteholder Collateral Documents.
 
“Noteholder Debt” shall mean any and all obligations, liabilities and
indebtedness of every kind, nature and description owing by any Obligor arising
under the Noteholder Documents, whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, including principal, interest, charges, fees, costs,
indemnities and expenses, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of the
Indenture or after the commencement of any Insolvency Proceeding with respect to
any Obligor (and including, without limitation, the payment of interest which
would accrue and become due but for the commencement of such Insolvency
Proceeding, whether or not such interest is allowed or allowable in whole or in
part in any such Insolvency Proceeding).
 
“Noteholder Documents” shall mean the Indenture, the Notes, the Noteholder
Collateral Documents and any other document or instrument executed and delivered
at any time pursuant to any Noteholder Document or otherwise, with respect to
any Noteholder Debt, as the same may be amended, modified, supplemented,
extended, renewed, or restated from time to time.
 
“Noteholder Security Agreement” shall mean the security agreement dated as of
the date hereof, among the Borrower, the Guarantors and the Second Lien Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
“Noteholders” shall mean the Persons holding Noteholder Debt, including the
Second Lien Agent and the Notes Trustee.
 
“Notes” shall have the meaning set forth in the recitals hereto.
 
“Notes Trustee” shall have the meaning set forth in the recitals hereto.
 
“Obligor” shall mean, individually and collectively, the Borrower and the
Guarantors.
 
“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including without imitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability partnership, business trust,
unincorporated association, joint stock company, trust, joint venture, or other
entity or any government or any agency or instrumentality or political
subdivision thereof.
 
“Plan of Reorganization” means any plan or reorganization, plan of compromise,
plan of liquidation, agreement for composition, plan of arrangement or other
type of plan of arrangement proposed in or in connection with any Insolvency
Proceeding.
 
“Recovery” shall have the meaning set forth in Section 6.6 hereof.
 
“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, modify, supplement, restructure, replace, refund or
repay, or to issue other indebtedness, in exchange or replacement for, such
indebtedness. “Refinanced” and “Refinancing” shall have correlative meanings.
 
“Required Lenders” shall mean, with respect to any amendment or modification of
the First Lien Credit Agreement, or any termination or waiver of any provision
of a First Lien Lender Document, or any consent or departure by any of the
Obligors therefrom, those First Lien Lenders, the approval of which is required
under the terms of the First Lien Credit Agreement to approve such amendment or
modification, termination or waiver or consent or departure under the First Lien
Credit Agreement or such First Lien Lender Document, as applicable.
 
“Second Lien Agent” shall have the meaning set forth in the recitals hereto and
shall include any successor thereto exercising substantially the same rights and
powers.
 
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code of the
State of New York, as amended.
 
Section 2. Lien Priorities.
 
2.1 Acknowledgment of Liens. The First Lien Agent hereby acknowledges that the
Second Lien Agent acting for and on behalf of the Noteholders has been granted
Liens upon all of the Collateral (other than the Excluded Property) pursuant to
the Noteholder Documents to secure the Noteholder Debt. The Second Lien Agent
hereby acknowledges that the First Lien Agent, acting for and on behalf of the
First Lien Lenders, has been granted Liens upon all of the Collateral pursuant
to the First Lien Lender Documents to secure the First Lien Debt.
 
 
 

--------------------------------------------------------------------------------

 


2.2 Subordination. Notwithstanding the order or time of attachment, or the
order, time or manner of perfection, or the order or time of filing or
recordation of any document or instrument, or other method of perfecting a Lien
in favor of the First Lien Agent or any other First Lien Lender in any
Collateral, and notwithstanding any conflicting provisions, terms or conditions
of the UCC or any other applicable law or the Noteholder Documents or the First
Lien Lender Documents or any other circumstance whatsoever, the Second Lien
Agent, for and on behalf of the Noteholders hereby agrees that: (a) any Lien on
the Collateral securing any or all of the First Lien Debt now or hereafter held
by the First Lien Agent or any other First Lien Lender shall be senior and prior
to any Lien on the Collateral securing any or all of the Noteholder Debt; and
(b) any Lien on the Collateral now or hereafter held by the Second Lien Agent or
any other Noteholder regardless of how acquired, whether by grant, statute,
operation of law, judgment, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Collateral securing any or all
of the First Lien Debt. All Liens on the Collateral securing any or all of the
First Lien Debt shall be and remain senior to all Liens on the Collateral
securing any or all of the Noteholder Debt for all purposes, whether or not any
such Liens securing any of the First Lien Debt are subordinated to any Lien
securing any other obligation of the Borrower or any Guarantor.
 
2.3 Prohibition on Contesting Liens. Each of the Second Lien Agent, for and on
behalf of each Noteholder, and the First Lien Agent, for and on behalf of each
First Lien Lender, agrees that it shall not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including,
without limitation, any Insolvency Proceeding), the priority, validity or
enforceability of a Lien held by the First Lien Agent or any other First Lien
Lender in any of the Collateral or by the Second Lien Agent or any other
Noteholder in any of the Collateral, as the case may be; provided that nothing
in this Agreement shall be construed to prevent or impair the rights of the
First Lien Agent or the Second Lien Agent or any First Lien Lender or any
Noteholder to enforce this Agreement.
 
2.4 No New Liens. Until the First Lien Lender Termination Date, (a) neither the
Borrower nor any Guarantor shall grant to the Second Lien Agent or any other
Noteholder any Lien upon any assets or properties of any Obligor unless the
First Lien Agent has been granted a Lien on such assets or properties that is
senior and prior to the Liens thereon of the Second Lien Agent and the other
Noteholders and (b) the parties hereto agree that, after the date hereof, if the
Second Lien Agent or any other Noteholder shall nonetheless hold any Lien on any
assets or properties of any Obligor that are not also subject to the senior and
prior Lien of the First Lien Agent, the Second Lien Agent, upon demand by the
First Lien Agent, will either release (or cause the release of) such Lien or
assign (or cause to be assigned) such Lien to the First Lien Agent as security
for the First Lien Debt.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3. Enforcement.
 
3.1 Exercise of Remedies.
 
(a) Prior to the First Lien Lender Termination Date, whether or not any
Insolvency Proceeding has been commenced by or against any Obligor, (i) the
Second Lien Agent and the other Noteholders will not (A) exercise or seek to
exercise any rights or remedies (including setoff) with respect to any
Collateral, or institute any action or proceeding with respect to such rights or
remedies, including, without limitation, any action of foreclosure, (B) contest,
protest or object to any foreclosure proceeding or action brought by the First
Lien Agent or any other First Lien Lender, or any exercise of any right under
any cash management agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement or of any rights and remedies relating to the
Collateral under the First Lien Lender Documents or otherwise, or (C) object to
the forbearance by the First Lien Agent and the other First Lien Lenders or any
of them from bringing or pursuing any foreclosure proceeding or action or any
other exercise of any rights or remedies relating to the Collateral. Prior to
the First Lien Lender Termination Date, the First Lien Agent and the other First
Lien Lenders shall have the exclusive right to enforce rights, exercise remedies
(including, without limitation, setoff and the right to credit bid their debt)
and make determinations regarding release, disposition, or restrictions with
respect to the Collateral without any consultation with or the consent of the
Second Lien Agent or any other Noteholder; provided that (i) in any Insolvency
Proceeding commenced by or against any Obligor, the Second Lien Agent may file a
proof of claim with respect to the Noteholder Debt, (ii) the Second Lien Agent
may (x) send such notices of the existence of, or any evidence or confirmation
of, the Noteholder Debt under the Noteholder Documents or the Liens of the
Second Lien Agent, or any other collateral agent, agent or representative of the
Noteholders which has appointed the Second Lien Agent to act for, and bind, it
(and all Noteholders for which it acts as collateral agent, agent or
representative) under and for purposes of this Agreement, in the Collateral to
any court or governmental agency or (y) file or record any such notice or
evidence to the extent necessary to prove or preserve the Liens of the Second
Lien Agent, or any other collateral agent, agent or representative of the
Noteholders which has appointed the Second Lien Agent to act for, and bind, it
(and all Noteholders for which it acts as collateral agent, agent or
representative) under and for purposes of this Agreement, in the Collateral,
(iii) the Second Lien Agent may file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of any Noteholder, including any claims secured by the Collateral,
in each case to the extent not inconsistent with the terms of this Agreement,
and (iv) the Second Lien Agent or any other collateral agent, agent or
representative of the Noteholders which has appointed the Second Lien Agent to
act for, and bind, it (and all Noteholders for which it acts as collateral
agent, agent or representative) under and for purposes of this Agreement, may
take action in order to create, perfect or preserve (but not enforce) its Lien
on any Collateral. The Second Lien Agent, for and on behalf of the Noteholders,
agrees that, unless and until the First Lien Lender Termination Date has
occurred: the Second Lien Agent and the other Noteholders will not commence, or
join with any Person (other than the First Lien Agent and/or the other First
Lien Lenders upon the request thereof) in commencing any enforcement,
collection, execution, levy or foreclosure action or proceeding with respect to
any Lien held by it under any of the Noteholder Documents or otherwise; and the
Second Lien Agent and the other Noteholders will not take any action that would
hinder any exercise of remedies undertaken by the First Lien Agent or any other
First Lien Lender under any of the First Lien Lender Documents, including any
sale, lease, exchange, transfer, or other disposition of any Collateral, whether
by foreclosure or otherwise. In exercising rights and remedies with respect to
the Collateral, the First Lien Agent and the other First Lien Lenders or any of
them may enforce the provisions of the First Lien Lender Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion. Such exercise and enforcement shall
include, without limitation, the rights of an agent appointed by them to sell or
otherwise dispose of Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured party under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under the Bankruptcy Code or similar laws
of any applicable jurisdiction. Without limiting the generality of the
foregoing, unless and until the First Lien Lender Termination Date has occurred,
except as expressly provided above in this Section 3.1(a) or the proviso of
Section 3.1(b), the sole right of the Second Lien Agent and the other
Noteholders with respect to the Collateral is to hold a Lien on the Collateral
pursuant to the Noteholder Documents for the period and to the extent granted
therein and to receive a share of the proceeds thereof, if any, after the First
Lien Lender Termination Date has occurred.
 
 
 

--------------------------------------------------------------------------------

 


(b) The Second Lien Agent, for and on behalf of the Noteholders, hereby waives
any and all rights it or any other Noteholder may have as a junior lien creditor
or otherwise to object to the manner in which the First Lien Agent or any other
First Lien Lender seek to enforce or collect any First Lien Debt or any Liens
granted in any of the Collateral; provided that, notwithstanding any other
provision of this Agreement (including Section 3(a) above), but subject at all
times to the provisions of Section 4 of this Agreement, the Second Lien Agent
may enforce or exercise any or all such rights and remedies, or commence,
petition or file for any such action or proceeding, (i) after a period ending
one hundred eighty (180) days after the date that the First Lien Agent receives
written notice from the Second Lien Agent that Second Lien Agent has declared,
in writing, the existence of any event of default under any of the Noteholder
Documents and has accelerated the payment of all the principal amount of the
Noteholder Debt and has demanded, in writing, the repayment of such Noteholder
Debt from the Obligors, and (ii) if and only if, as of the expiration of such
one hundred eighty (180) day period, (A) the applicable event of default set
forth in the written notice set forth in Section 3.1(b)(i) above is continuing
and has not been cured, waived or remedied, and (B) the First Lien Agent or any
other First Lien Lender is not then diligently pursuing in good faith the
exercise of its enforcement rights or remedies against a material portion of the
Collateral (including, without limitation, any of the following: solicitation of
bids from third parties to conduct the liquidation of all or any material
portion of the Collateral, the engagement or retention of sales brokers,
marketing agents, investment bankers, accountants, auctioneers or other third
parties for the purpose of valuing, marketing, promotion or selling all or any
material portion of the Collateral, the notification of account debtors to make
payments to the First Lien Agent, the initiation of any action to take
possession of all or any material portion of the Collateral or the commencement
of any legal proceedings or actions against or with respect to all or any
material portion of the Collateral).
 


Section 4. Payments.
 
4.1 Application of Proceeds. Until the First Lien Lender Termination Date has
occurred, all cash proceeds of Collateral received in connection with any sale
or other disposition of, or collection or other realization on, such Collateral
(except for payments in respect of the Notes made in accordance with any
provision of the First Lien Lender Documents expressly permitting such payments)
shall be paid to the First Lien Agent and shall be applied by the First Lien
Agent to the First Lien Debt in such order as specified in the First Lien Credit
Agreement. On and after the First Lien Lender Termination Date, the First Lien
Agent shall promptly deliver to the Second Lien Agent any Collateral and any
proceeds of Collateral held by it in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct.
 
4.2 Payments Over. Any Collateral or proceeds thereof received by the Second
Lien Agent or any other Noteholder at any time prior to the First Lien Lender
Termination Date (except for payments in respect of the Notes made in accordance
with any provision of the First Lien Credit Agreement expressly permitting such
payments) shall be segregated and held in trust by the Second Lien Agent. The
Second Lien Agent shall, at the Borrower’s expense, promptly send written notice
to the First Lien Agent upon receipt of such Collateral or proceeds and if
directed by the First Lien Agent within five (5) days after receipt by the First
Lien Agent of such written notice, shall deliver such Collateral or proceeds to
the First Lien Agent in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. The
First Lien Agent is hereby authorized to make any such endorsements as agent for
the Second Lien Agent or any such Noteholder. This authorization is coupled with
an interest and is irrevocable.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5. Other Agreements.
 
5.1 Releases.
 
(a) If in connection with:
 


(i) the exercise of the First Lien Agent’s rights and remedies in respect of any
of the Collateral provided for in Section 3.1, including any sale, lease,
exchange, transfer, or other disposition of such Collateral and, as of the date
thereof, an Event of Default under, and as defined in, the First Lien Credit
Agreement or any of the other First Lien Lender Documents exists and is
continuing; or
 
(ii) any sale, lease, exchange, transfer, or other disposition of Collateral
permitted under the terms of the First Lien Lender Documents and the Noteholder
Documents (as in effect on the date hereof);
 


the First Lien Agent, for and on behalf of the First Lien Lenders, releases any
of its Liens on any part of the Collateral (or releases any Guarantor from its
obligations under the First Lien Credit Agreement or any of the other First Lien
Lender Documents), then, the Liens, if any, of the Second Lien Agent, for itself
or for the benefit of the Noteholders, on such Collateral (or the obligations of
such Guarantor under its guaranty of the Noteholder Debt, as the case may be)
shall be automatically, unconditionally and simultaneously released, and the
Second Lien Agent, for itself or on behalf of any such Noteholder, shall
promptly execute and deliver to the First Lien Agent or the Obligors (as
applicable) such UCC amendments, releases and other documents on customary terms
(which releases and documents should be substantially identical to the
comparable releases and other documents executed by the First Lien Agent in
connection with such release) as the First Lien Agent or the Obligors may
reasonably request to effectively confirm such release; provided that the
proceeds of any Collateral received pursuant to clause (i) of this Section
5.1(a) shall be applied pursuant to Section 4 above.
 
(b) The Second Lien Agent, for and on behalf of the Noteholders, hereby
irrevocably constitutes and appoints the First Lien Agent and any officer or
agent of the First Lien Agent, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Second Lien Agent or such Noteholder or in the First Lien
Agent’s name, from time to time in the First Lien Agent’s discretion, for the
purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Section 5.1,
including, without limitation, any financing statement amendments, endorsements
or other instruments of transfer or release. This power is coupled with an
interest and is irrevocable.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2 Insurance. Until the First Lien Lender Termination Date, the First Lien
Agent and the other First Lien Lenders shall have the sole and exclusive right,
subject to the rights of the Borrower under the relevant First Lien Lender
Documents, to adjust settlement for any insurance policy covering any Collateral
in the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting any Collateral. Until the First
Lien Lender Termination Date, all proceeds of any such policy and any such award
shall be paid to the First Lien Agent for the benefit of the First Lien Lenders
to the extent required under the First Lien Credit Agreement and the other First
Lien Lender Documents and thereafter to the Second Lien Agent for the benefit of
the Noteholders to the extent required under the applicable Noteholder
Documents. If the Second Lien Agent or any other Noteholder shall, at any time,
receive any proceeds of any such insurance policy or any such award in
contravention of this Agreement, it shall pay such proceeds over to the First
Lien Agent in accordance with the terms of Section 4.2.
 
5.3 Amendments to Noteholder Collateral Documents.
 
(a) Until the First Lien Termination Date has occurred, without the prior
written consent of the First Lien Agent and the Required Lenders, no Noteholder
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Noteholder Collateral Document would (i) provide any
restriction on the Obligors’ ability to incur First Lien Debt, to grant Liens to
the First Lien Agent for the benefit of the First Lien Lenders or otherwise to
perform their obligations under the First Lien Lender Documents, in each case
that is more restrictive than is contained in the Noteholder Documents on the
date hereof, (ii) change the rate of interest payable on or alter the amount or
dates for payment of any principal or other sum due in respect of the Noteholder
Debt, other than to reduce such rate of interest or amount or extend the
maturity of any such payment, or (iii) otherwise be inconsistent with any of the
terms of any of the First Lien Lender Documents or this Agreement. The Second
Lien Agent agrees that each Noteholder Collateral Document shall include the
following language:
 
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of [_____ ___, ____] (as
amended, modified, supplemented or replaced from time to time, the
“Intercreditor Agreement”), between Wells Fargo Bank, National Association, as
First Lien Agent, and [____________________], as Second Lien Agent. In the event
of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern.”


(b) Notwithstanding anything to the contrary herein, in the event the First Lien
Agent or the Required Lenders enter into any amendment, waiver or consent in
respect of any of the First Lien Lender Documents for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of any First Lien Lender Documents or changing in any manner the rights of the
First Lien Agent, any other First Lien Lender, or any of the Obligors
thereunder, then such amendment, waiver or consent shall apply automatically to
any comparable provision of the Comparable Noteholder Collateral Document
without the consent of the Second Lien Agent or the other Noteholders and
without any action by the Second Lien Agent or any Obligor; provided, however,
(A) that no such amendment, waiver or consent shall have the effect of removing
assets subject to the Lien of the Noteholder Collateral Documents, except to the
extent that a release of such Lien is required or permitted by Section 5.1 and
(B) notice of such amendment, waiver or consent shall have been given to the
Second Lien Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
5.4 Rights As Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second Lien Agent and the other Noteholders may exercise
rights and remedies as an unsecured creditor against the Borrower and its
subsidiaries in accordance with the terms of the Noteholder Documents and
applicable law. Nothing in this Agreement shall prohibit the receipt by the
Second Lien Agent or any other Noteholder of the required payments of interest
on and principal of the Notes so long as such receipt is (a) not the direct or
indirect result of the exercise by the Second Lien Agent or any other Noteholder
of rights or remedies as a secured creditor or enforcement of any Lien held by
any of them in contravention of this Agreement and (b) permitted by the terms of
the Indenture, as applicable, and the First Lien Lender Documents. In the event
the Second Lien Agent or any other Noteholder becomes a judgment lien creditor
in respect of Collateral as a result of its enforcement of its rights as an
unsecured creditor, such judgment lien shall be subordinated to the Liens
securing First Lien Debt on the same basis as the other Liens securing the
Noteholder Debt are so subordinated to such First Lien Debt under this
Agreement. Nothing in this Agreement modifies any rights or remedies the First
Lien Agent or any other First Lien Lender may have with respect to the
Collateral.
 
5.5 Bailee for Perfection.
 
(a) The Second Lien Agent hereby appoints the First Lien Agent to hold, and the
First Lien Agent accepts such appointment and agrees to hold, all of the
Collateral in the First Lien Agent’s possession or control (or in the possession
or control of its agents or bailees) as bailee and agent for the Second Lien
Agent, solely for the purpose of perfecting the security interest granted in
such Collateral pursuant to the Noteholder Collateral Documents, subject to the
terms and conditions of this Section 5.5.


(b) Until the First Lien Lender Termination Date, the First Lien Agent shall be
entitled to deal with the Collateral in their possession or control in
accordance with the terms of the First Lien Lender Documents as if the Lien of
the Second Lien Agent under the Noteholder Collateral Documents did not exist.
The rights of the Second Lien Agent shall at all times be subject to the terms
of this Agreement and to the First Lien Agent’s rights under the First Lien
Lender Documents.


(c) The First Lien Agent shall have no obligation whatsoever to the Second Lien
Agent or any other Noteholder to assure that the Collateral in the First Lien
Agent’s possession or control is genuine or owned by any Obligor or to preserve
rights or benefits of any Person except as expressly set forth in this Section
5.5. The duties or responsibilities of the First Lien Agent under this Section
5.5 shall be limited solely to holding the Collateral in its possession or
control as bailee for the Second Lien Agent for purposes of perfecting the Lien
held by the Second Lien Agent and to using the same degree of care with respect
to such Collateral as the First Lien Agent uses for similar property pledged to
it as collateral for indebtedness generally.


(d) The First Lien Agent shall not have by reason of the Noteholder Collateral
Documents or this Agreement or any other document a fiduciary relationship in
respect of the Second Lien Agent or any other Noteholder.
 
(e) Upon the First Lien Lender Termination Date, the First Lien Agent shall
deliver to the Second Lien Agent the Collateral in its possession or control (or
in the possession or control of its agents or bailees) together with any
necessary endorsements (or otherwise allow the Second Lien Agent to obtain
control of such Collateral), or as a court of competent jurisdiction may
otherwise direct.
 
 
 

--------------------------------------------------------------------------------

 


5.6 When Discharge of First Lien Debt Deemed to Not Have Occurred. If at any
time after one of the events described in the definition of the First Lien
Lender Termination Date has occurred the Obligors, either in connection
therewith or thereafter, enter into any Refinancing of any First Lien Lender
Document evidencing First Lien Debt, then such event described in the definition
of First Lien Lender Termination Date shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such event), and the obligations under such Refinancing shall
automatically be treated as First Lien Debt for all purposes of this Agreement,
including without limitation for purposes of the Lien priorities and rights in
respect of Collateral set forth herein and the First Lien Agent under such
Refinanced First Lien Lender Documents shall be the First Lien Agent for all
purposes of this Agreement. Upon receipt of written notice of such designation
(including the identity of the new First Lien Agent thereunder), the Second Lien
Agent shall, at the expense of the Borrower, promptly deliver to the First Lien
Agent any Collateral in the Second Lien Agent’s possession and control together
with any necessary endorsements (or otherwise allow the First Lien Agent to
obtain control of such Collateral).
 
Section 6. Insolvency Proceedings.
 
6.1 Insolvency Proceedings Generally. This Agreement shall be applicable both
before and after the filing of any petition by or against any Obligor under the
Bankruptcy Code or the commencement of any other Insolvency Proceedings and all
converted or succeeding cases in respect thereof, and all references herein to
any Obligor shall be deemed to apply to the trustee for any Obligor and any
Obligor as debtor-in-possession. The relative rights of the First Lien Agent and
Second Lien Agent in or to any distributions from or in respect of any
Collateral or proceeds of Collateral shall continue after the filing of such
petition on the same basis as prior to the date of the petition, subject to any
court order approving the financing of, or use of cash collateral by, any
Obligor as debtor-in-possession.
 
6.2 Financing Issues. If any Obligor shall be subject to any Insolvency
Proceeding and the First Lien Agent or any other First Lien Lender shall desire
to permit the use of cash collateral or to permit any Obligor to obtain
financing under Section 363 or Section 364 of the Bankruptcy Code (“DIP
Financing”), and if (x) the DIP Financing is secured by Liens on the Collateral
that are senior to or pari passu with the Liens of the First Lien Lenders on the
Collateral and (y) to the extent the First Lien Lenders receive replacement
liens on post-petition assets in connection with such DIP Financing and the
Second Lien Agent, for the benefit of the Noteholders, receives replacement
liens on such post-petition assets that are junior and subordinate to the First
Lien Lenders’ replacement liens to the same extent as the Second Lien Agent’s
Liens on the Collateral are junior and subordinate to the First Lien Lenders’
Liens on the Collateral, then the Second Lien Agent, on behalf of itself and the
other Noteholders, agrees that
(a) it will not raise any objection to such use of cash collateral or DIP
Financing; provided that the Second Lien Agent may object to such DIP Financing
if (A) the sum of (i) the maximum aggregate principal amount of indebtedness
that may be outstanding from time to time under such DIP Financing plus, without
duplication, (ii) the aggregate principal amount of loans and the aggregate face
amount of letters of credit issued but not reimbursed under the First Lien
Credit Agreement (after giving effect to any closing with respect to such DIP
Financing following the final hearing in respect thereof) exceeds the First Lien
Debt Cap, (B) any such cash collateral use or DIP Financing compels any Obligor
to seek confirmation of a specific Plan of Reorganization for which all or
substantially all of the material terms are set forth in the cash collateral
order or DIP Financing documentation, (C) the terms of such DIP Financing or
cash collateral use require any Obligor to seek approval for any Plan of
Reorganization that is not a Conforming Plan of Reorganization, or (D) the terms
of such DIP Financing require the Noteholders to extend additional credit
pursuant to such DIP Financing, (b) it will not request adequate protection or
any other relief in connection therewith, and (c) it will subordinate its Liens
in the Collateral to such DIP Financing (and all obligations secured thereby) on
the same basis as the Liens securing the Noteholder Debt are subordinated to the
Liens securing First Lien Debt under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
6.3 Relief from the Automatic Stay. The Second Lien Agent, on behalf of itself
and the other Noteholders, agrees that, until the First Lien Lender Termination
Date, none of them shall seek relief from the automatic stay or any other stay
in any Insolvency Proceeding in respect of the Collateral, without the prior
written consent of the First Lien Agent and the Required Lenders.
 
6.4 Adequate Protection. The Second Lien Agent, on behalf of itself and the
other Noteholders, agrees that none of them shall contest (or support any other
Person in contesting) (a) any request by the First Lien Agent or any of the
other First Lien Lenders for adequate protection or (b) any objection by the
First Lien Agent or any other First Lien Lender to any motion, relief, action or
proceeding based on the First Lien Agent or any other First Lien Lender claiming
a lack of adequate protection. Notwithstanding the foregoing, in any Insolvency
Proceeding, (i) if the First Lien Agent or the other First Lien Lenders (or any
subset thereof) are granted adequate protection in the form of additional
Collateral in connection with any DIP Financing or use of its cash collateral
under Section 363 or Section 364 of the Bankruptcy Code, then the Second Lien
Agent, on behalf of itself or any other Noteholder, may seek or request adequate
protection in the form of a replacement Lien on such additional Collateral,
which Lien is subordinated to the Liens securing the First Lien Debt and such
DIP Financing (and all obligations secured thereby) on the same basis as the
other Liens securing the Noteholder Debt are so subordinated to the Liens
securing the First Lien Debt under this Agreement, (ii) the Second Lien Agent,
on behalf of itself and the other Noteholders, agrees that it will not seek or
request adequate protection in respect of its Liens on the Collateral, and (iii)
if, notwithstanding the foregoing, the Second Lien Agent or any other Noteholder
is granted a Lien on additional Collateral as adequate protection for the
Noteholder Debt, but the First Lien Agent is not granted a senior and prior Lien
on the same Collateral with respect to the First Lien Debt, then until the First
Lien Lender Termination Date, such additional Collateral shall be assigned to
the First Lien Agent for application to the First Lien Debt to the same extent
and on the same terms as proceeds of the Collateral.
 
6.5 No Waiver. Nothing contained herein shall prohibit or in any way limit the
First Lien Agent or any other First Lien Lender from objecting in any Insolvency
Proceeding or otherwise to any action taken by the Second Lien Agent or any
other Noteholder, including, without limitation, action by the Second Lien Agent
or any other Noteholder seeking adequate protection or asserting any of its
rights and remedies under the Noteholder Documents or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
6.6 Avoidance Recoveries. If the First Lien Agent or any other First Lien Lender
is required in any Insolvency Proceeding or otherwise to turn over or otherwise
pay to the estate of any Obligor any amount (a “Recovery”), then the relevant
First Lien Debt shall be reinstated to the extent of such Recovery and the First
Lien Agent or such First Lien Lender shall be entitled to all of the rights and
remedies with respect to such Recovery under the First Lien Lender Documents or
otherwise that it would have had if it had not received the payment that formed
the basis for such Recovery. If this Agreement shall have been terminated prior
to such Recovery, this Agreement shall be reinstated in full force and effect,
and such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement.
 
6.7 Reorganization Securities. If, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed, pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of First Lien Debt and
Noteholder Debt, then, to the extent the debt obligations distributed on account
of First Lien Debt and Noteholder Debt are secured by Liens on the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.
 
6.8 Asset Sales in Bankruptcy. The Second Lien Agent, for each of the
Noteholders, agrees that it will not object to or oppose a sale or other
disposition of any Collateral or other assets, properties or capital stock
securing the First Lien Debt (or any portion thereof) free and clear of security
interests, liens or other claims under Section 363 of the Bankruptcy Code or any
other provision of the Bankruptcy Code if the First Lien Agent has consented to
such sale or disposition, provided that the Liens of the Second Lien Agent in
such Collateral attach to the proceeds thereof from such sale with the same
priority relative to the Liens of the First Lien Lenders as its Liens in such
Collateral.
 
6.9 Agreement Not to Commence Insolvency Proceeding. The Second Lien Agent, for
and on behalf of the Noteholders, agrees not to initiate or prosecute or
encourage any other person to initiate or prosecute any Insolvency Proceeding
prior to the First Lien Lender Termination Date.
 
Section 7. Second Lien Noteholders’ Purchase Option.
 
7.1 Exercise of Option. On or after the occurrence and during the continuance of
an event of default under the First Lien Credit Agreement and either the
acceleration of all of the First Lien Debt or the receipt by the Second Lien
Agent of written notice from the First Lien Agent of its intention to commence
to foreclose or take any similar action to realize upon the Collateral as
provided in Section 7.5 below, the Noteholders shall have the option at any time
within five (5) Business Days of such acceleration or written notice, upon five
(5) Business Days’ prior written notice by the Second Lien Agent to the First
Lien Agent, to purchase all (but not less than all) of the First Lien Debt from
the First Lien Lenders at the purchase price set forth in Section 7.3. Such
notice from the Second Lien Agent to the First Lien Agent shall be irrevocable.
 
7.2 Purchase and Sale. On the date specified by the Second Lien Agent in such
notice (which shall not be less than three (3) Business Days, nor more than the
lesser of (a) five (5) Business Days, after the receipt by the First Lien Agent
of the notice from the Second Lien Agent of its election to exercise such option
or (b) ten (10) Business Days after such acceleration or written notice from the
First Lien Agent provided pursuant to Section 7.1 above), First Lien Lenders
shall, subject to any required approval of any court or Governmental Authority
(as defined in the First Lien Credit Agreement) then in effect, if any, sell to
the Noteholders, and the Noteholders shall purchase from First Lien Lenders, all
of the First Lien Debt. Notwithstanding anything to the contrary contained
herein, in connection with any such purchase and sale, the First Lien Lenders
shall retain all rights under the First Lien Lender Documents to be indemnified
or held harmless by the Obligors in accordance with the terms thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
7.3 Payment of Purchase Price.
 
(a) Upon the date of such purchase and sale, the Noteholders shall (i) pay to
the First Lien Agent for the account of the First Lien Lenders as the purchase
price therefor the full amount of all of the First Lien Debt then outstanding
and unpaid (including principal, interest, fees and expenses, including
reasonable attorneys’ fees and legal expenses), (ii) furnish cash collateral to
the First Lien Agent in such amounts as the First Lien Agent determines is
reasonably necessary to secure the First Lien Lenders in connection with any
issued and outstanding letters of credit issued under the First Lien Lender
Documents (but not in any event in an amount greater than one hundred five
(105%) percent of the aggregate undrawn face amount of such letters of credit),
(iii) agree to reimburse the First Lien Lenders for any loss, cost, damage or
expense (including reasonable attorneys’ fees and legal expenses) in connection
with any commissions, fees, costs or expenses related to any issued and
outstanding letters of credit as described above and any checks or other
payments provisionally credited to the First Lien Debt, and/or as to which the
First Lien Lenders have not yet received final payment, and (iv) agree to
reimburse the First Lien Lenders in respect of any and all indemnification
obligations of the Obligors under the First Lien Lender Documents.  (b) Such
purchase price and cash collateral shall be remitted by wire transfer in federal
funds to such bank account of the First Lien Agent as the First Lien Agent may
designate in writing to the Second Lien Agent for such purpose. Interest shall
be calculated to but excluding the Business Day on which such purchase and sale
shall occur if the amounts so paid by the Noteholders to the bank account
designated by the First Lien Agent are received in such bank account prior to
12:00 noon, New York City time and interest shall be calculated to and including
such Business Day if the amounts so paid by the Noteholders to the bank account
designated by the First Lien Agent are received in such bank account later than
12:00 noon, New York City time.


7.4 Representations Upon Purchase and Sale. Such purchase shall be expressly
made without representation or warranty of any kind by First Lien Lenders as to
the First Lien Debt, the Collateral or otherwise and without recourse to First
Lien Lenders, except that each First Lien Lender shall represent and warrant,
severally, as to it: (a) the principal amount of the First Lien Debt being
purchased from it are as reflected in the books and records of such First Lien
Lender (but without representation or warranty as to the collectibility,
validity or enforceability or any other matter in respect thereof), (b) that
such First Lien Lender owns the First Lien Debt being sold by it free and clear
of any liens or encumbrances and (c) such First Lien Lender has the right to
assign the First Lien Debt being sold by it and the assignment is duly
authorized. Upon the purchase by the Noteholders of the First Lien Debt, the
Noteholders agree to indemnify and hold the First Lien Lenders harmless from and
against all loss, cost, damage or expense (including reasonable attorneys’ fees
and legal expenses) suffered or incurred by the First Lien Lenders arising from
or in any way relating to acts or omissions of the First Lien Agent or any other
First Lien Lender after the purchase.
 
 
 

--------------------------------------------------------------------------------

 
 
7.5 Notice from First Lien Agent Prior to Enforcement Action. In the absence of
an Exigent Circumstance (as defined below), the First Lien Agent agrees that it
will give the Second Lien Agent five (5) Business Days prior written notice of
its intention to commence any foreclosure or other action to sell or otherwise
realize upon the Collateral. In the event that during such five (5) Business Day
period, the Second Lien Agent shall send to the First Lien Agent the irrevocable
notice of the intention of the Noteholders to exercise the purchase option given
by the First Lien Lenders to the Noteholders under this Section 7, the First
Lien Lenders shall not commence any foreclosure or other action to sell or
otherwise realize upon the Collateral; provided that, the purchase and sale with
respect to the First Lien Debt provided for herein shall have closed within five
(5) Business Days thereafter and the First Lien Lenders shall have received
final payment in full of the First Lien Debt as provided for herein within such
five (5) Business Day period. Notwithstanding the foregoing, if an Exigent
Circumstance exists, the First Lien Agent will give Second Lien Agent notice as
soon as practicable and in any event contemporaneously with the taking of such
action. As used herein “Exigent Circumstance” shall mean an event or
circumstance that materially and imminently threatens the ability of the First
Lien Agent to realize upon all or any portion of the Collateral, such as,
without limitation, a competing claim, fraudulent removal, concealment,
destruction (other than to the extent covered by insurance), material waste or
abscondment thereof.
 
Section 8. Reliance; Waivers; etc.
 
8.1 Reliance. The consent by the First Lien Lenders to the Lien on the
Collateral granted to the Second Lien Agent on behalf of the Noteholders, and
all loans and other extensions of credit made or deemed made on and after the
date hereof by the First Lien Agent or any other First Lien Lender to the
Obligors, shall be deemed to have been given and made in reliance upon this
Agreement. The First Lien Agent, on behalf of the First Lien Lenders,
acknowledges that it and the other First Lien Lenders have, independently and
without reliance on the Second Lien Agent or any other Noteholder, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into the First Lien Credit Agreement, this
Agreement and the transactions contemplated hereby and thereby, and they will
continue to make their own credit decision in taking or not taking any action
under the First Lien Credit Agreement or this Agreement. The Second Lien Agent,
on behalf the Noteholders, acknowledges that it and the other Noteholders have,
independently and without reliance on the First Lien Agent or any other First
Lien Lender, and based on documents and information deemed by them appropriate,
made their own credit analysis and decision to enter into the Indenture, this
Agreement and the transactions contemplated hereby and thereby, and they will
continue to make their own credit decision in taking or not taking any action
under the Indenture or this Agreement.
 
8.2 No Warranties or Liability. The First Lien Agent, for and on behalf of the
First Lien Lenders, acknowledges and agrees that neither the Second Lien Agent
nor any other Noteholder has made any express or implied representation or
warranty, including, without limitation, with respect to the execution,
validity, legality, completeness, collectibility, or enforceability of any of
the Noteholder Debt or the Noteholder Documents. The Second Lien Agent, for and
on behalf of the Noteholders, acknowledges and agrees that neither the First
Lien Agent nor any other First Lien Lender has made any express or implied
representation or warranty, including, without limitation, with respect to the
execution, validity, legality, completeness, collectibility, or enforceability
of any of the First Lien Debt or the First Lien Lender Documents. The First Lien
Agent and the other First Lien Lenders will be entitled to manage and supervise
their respective loans and extensions of credit to the Borrower in accordance
with law and as they may otherwise, in their sole discretion, deem appropriate,
and the First Lien Agent and the other First Lien Lenders may manage their loans
and extensions of credit without regard to any rights or interests that the
Second Lien Agent or any other Noteholder have in the Collateral or otherwise,
except as otherwise expressly provided in this Agreement. The First Lien Agent
and the other First Lien Lenders shall have no duty to the Second Lien Agent or
any other Noteholder, and the Second Lien Agent and the other Noteholders shall
have no duty to the First Lien Agent or any other First Lien Lender, to act or
refrain from acting in a manner which allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with any
Obligor (including, without limitation, the Noteholder Documents and the First
Lien Lender Documents), regardless of any knowledge thereof which they may have
or be charged with.
 
 
 

--------------------------------------------------------------------------------

 
 
8.3 No Waiver of Lien Priorities.
 
(a) No right of the First Lien Agent, the other First Lien Lenders, or any of
them, to enforce any provision of this Agreement shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of any Obligor
or by any act or failure to act by the First Lien Agent or any other First Lien
Lender, or by any noncompliance by any Person with the terms, provisions and
covenants of this Agreement, any of the First Lien Lender Documents or any of
the Noteholder Documents, regardless of any knowledge thereof which the First
Lien Agent or the other First Lien Lenders, or any of them, may have or be
otherwise charged with.


(b) Without in any way limiting the generality of Section 8.3(a) (but subject to
the rights of the Obligors under the First Lien Lender Documents), the First
Lien Agent, the other First Lien Lenders, or any of one or more of them, may, at
any time and from time to time, without the consent of, or notice to, the Second
Lien Agent or any other Noteholder, without incurring any liabilities to the
Second Lien Agent or any other Noteholder and without impairing or releasing the
lien priorities and other benefits provided in this Agreement (even if any right
of subrogation or other right or remedy of the Second Lien Agent or any other
Noteholder is affected, impaired or extinguished thereby) do any one or more of
the following:


(i) change the manner, place or terms of payment or change or extend the time of
payment of, or renew, exchange, amend, increase or alter, the terms of any of
the First Lien Debt or any Lien in any Collateral or guaranty thereof or any
liability of any Obligor or any other Person to the First Lien Agent or any
other First Lien Lender (including, without limitation, any increase in or
extension of any of the First Lien Debt, without any restriction as to the
amount, tenor or terms of any such increase or extension) or otherwise amend,
renew, exchange, extend, modify or supplement in any manner any of the First
Lien Lender Documents;
 
(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral or any liability
of any Obligor or any other Person to the First Lien Agent or any other First
Lien Lender, or any liability incurred directly or indirectly in respect
thereof;
 
(iii) settle or compromise any First Lien Debt or any other liability of any
Obligor or any other Person or any Lien therefor or any liability incurred
directly or indirectly in respect thereof and apply any sums by whomsoever paid
and however realized to any liability (including, without limitation, any of the
First Lien Debt) in any manner or order; and
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) exercise or delay in or refrain from exercising any right or remedy against
any Obligor or any other Person or any Collateral or any Lien therefor, elect
any remedy and otherwise deal freely with any Obligor or any other Person or any
Collateral or any Lien therefor.
 
(c) The Second Lien Agent, on behalf of itself and the other Noteholders, also
agrees that the First Lien Agent and the other First Lien Lenders shall have no
liability to the Second Lien Agent or any other Noteholder, and the Second Lien
Agent, on behalf of itself and the other Noteholders, hereby waives any claim
against the First Lien Agent or any other First Lien Lender, arising out of any
and all actions which the First Lien Agent or any other First Lien Lender may
take or permit or omit to take with respect to: (i) any of the First Lien Lender
Documents, (ii) the collection of any of the First Lien Debt or (iii) the
foreclosure upon, or sale, liquidation or other disposition of, any of the
Collateral. The Second Lien Agent, on behalf of itself and the other
Noteholders, agrees that the First Lien Agent and the other First Lien Lenders
have no duty to them in respect of the maintenance or preservation of the
Collateral, the First Lien Debt or otherwise.
 
(d) The Second Lien Agent, on behalf of itself and the other Noteholders, agrees
not to assert and hereby waives, to the fullest extent permitted by law, any
right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law or any other similar rights a
junior secured creditor may have under applicable law.


8.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the First Lien Agent and the other First Lien Lenders and the Second Lien
Agent and the other Noteholders, respectively, hereunder shall remain in full
force and effect irrespective of:
 
(a) any lack of validity or enforceability of any First Lien Lender Documents or
any Noteholder Documents;
 
(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First Lien Debt or Noteholder Debt, or any amendment or
waiver or other modification (including, without limitation, any increase in the
amount thereof, whether by course of conduct or otherwise) of the terms of the
First Lien Credit Agreement or any other First Lien Lender Document or of the
terms of the Indenture or any other Noteholder Document;
 
(c) any amendment, waiver or other modification, whether in writing or by course
of conduct or otherwise, of all or any of the First Lien Debt or Noteholder Debt
or any guarantee thereof;


(d)  the commencement of any Insolvency Proceeding in respect of any Obligor; or


(e)  any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Obligor in respect of any of the First Lien
Debt, or of the Second Lien Agent or any other Noteholder in respect of this
Agreement.


Nothing in this Section 8.4 shall be construed as a consent or waiver by the
First Lien Agent or any other First Lien Lender to any action by the Second Lien
Agent or the other Noteholders or under any of the Noteholder Documents that is
not otherwise permitted under the First Lien Lender Documents.
 
 
 

--------------------------------------------------------------------------------

 


Section 9. Miscellaneous.
 
9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any of the First Lien Lender Documents or the
Noteholder Documents, the provisions of this Agreement shall govern. In the
event of any conflict between any instruction, request or direction given by the
First Lien Agent to the Second Lien Agent or any other Noteholder hereunder and
any instruction, request or direction given by any First Lien Lender to the
Second Lien Agent or any other Noteholder hereunder, the instruction, request or
direction given by the First Lien Agent shall govern.
 
9.2 Continuing Nature of this Agreement. This Agreement shall continue to be
effective until the First Lien Lender Termination Date shall have occurred. This
is a continuing agreement of lien subordination and the First Lien Agent and
First Lien Lenders may continue, at any time and without notice to the Second
Lien Agent or any other Noteholder, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Obligors in reliance
on this Agreement. The Second Lien Agent, on behalf of itself and the other
Noteholders, hereby waives any right it may have under applicable law to revoke
this Agreement or any of the provisions of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency Proceeding.
 
9.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be deemed to be made unless the same shall be
in writing signed by the Second Lien Agent and the First Lien Agent, and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time. The Borrower and Guarantors shall not have any right to amend,
modify or waive any provision of this Agreement, nor shall any consent or signed
writing be required of any of them to effect any amendment, modification or
waiver of any provision of this Agreement.
 
9.4 Information Concerning Financial Condition of the Borrower and its
Subsidiaries. The First Lien Agent and the other First Lien Lenders, on the one
hand, and the Second Lien Agent and the other Noteholders, on the other hand,
shall each be responsible for keeping themselves informed of (a) the financial
condition of the Borrower and its subsidiaries and all Obligors in respect of
the First Lien Debt or the Noteholder Debt, as the case may be, and (b) all
other circumstances bearing upon the risk of nonpayment of the First Lien Debt
or the Noteholder Debt. The First Lien Agent and the other First Lien Lenders
shall have no duty to advise the Second Lien Agent or any other Noteholder of
information known to it or them regarding such condition or any such
circumstances or otherwise and the Second Lien Agent and the other Noteholders
shall have no duty to advise the First Lien Agent or any other First Lien Lender
of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event the First Lien Agent or any other First
Lien Lender or the Second Lien Agent or any other Noteholder, as applicable, in
its or their sole discretion, undertakes at any time or from time to time to
provide any such information to the Second Lien Agent or any other from time to
time Noteholder or the First Lien Agent or any other First Lien Lender, as
applicable, it or they shall not make any express or implied representation or
warranty with respect to such information, including the accuracy, completeness,
truthfulness or validity thereof, and shall be under no obligation (x) to
provide any additional information or to provide any such information on any
subsequent occasion, (y) to undertake any investigation or (z) to disclose any
information which, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential.
 
 
 

--------------------------------------------------------------------------------

 
 
9.5 Consent to Jurisdiction; Waivers. The parties hereto consent to the
exclusive jurisdiction of any state or federal court located in New York, New
York, and consent that all service of process may be made by registered mail
directed to such party as provided in Section 9.7 for such party. Service so
made shall be deemed to be completed four (4) Business Days after the same shall
be posted as aforesaid. The parties hereto waive any objection to any action
instituted hereunder based on forum non conveniens, and any objection to the
venue of any action instituted hereunder. Each of the parties hereto waives any
right it may have to trial by jury in respect of any litigation based on, or
arising out of, under or in connection with this Agreement, or any course of
conduct, course of dealing, verbal or written statement or action of any party
hereto.
 
9.6 Application of Payments. As between the First Lien Agent and the other First
Lien Lenders, on the one hand, and the Second Lien Agent and the other
Noteholders, on the other hand, all payments received by the First Lien Agent or
the other First Lien Lenders may be applied, reversed and reapplied, in whole or
in part, to such part of the First Lien Debt as the First Lien Agent and/or the
other First Lien Lenders, in their sole discretion, deem appropriate. The Second
Lien Agent, on behalf of itself and the other Noteholders, assents to any
extension or postponement of the time of payment of the First Lien Debt or any
part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any Collateral which may at any time secure
any part of the First Lien Debt and to the addition or release of any other
Person primarily or secondarily liable therefor.
 
9.7 Notices. All notices to the Noteholders and the First Lien Lenders permitted
or required under this Agreement shall be sent to the Second Lien Agent and the
First Lien Agent, respectively. Unless otherwise specifically provided herein,
any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served, telecopied, electronically mailed or
sent by courier service or U.S. mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic mail or four (4) Business Days after deposit in the U.S. mail
(registered or certified, with postage prepaid and properly addressed). For the
purposes hereof, the addresses of the parties hereto shall be as set forth below
each party’s name on the signature pages hereto, or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.
 
9.8 Further Assurances. The Second Lien Agent, for and on behalf of the
Noteholders, agrees that each of them shall take such further action and shall
execute and deliver to the First Lien Agent and the other First Lien Lenders
such additional documents and instruments (in recordable form, if requested) as
the First Lien Agent or the other First Lien Lenders may reasonably request to
effectuate the terms of and the lien priorities contemplated by this Agreement.
 
9.9 Governing Law. This Agreement has been delivered and accepted at and shall
be deemed to have been made at New York, New York and shall be governed by and
construed and enforced in accordance with the laws of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
 
9.10 Specific Performance. Each of the First Lien Agent and Second Lien Agent
may demand specific performance of this Agreement. The Second Lien Agent, for
and on behalf of the Noteholders, and the First Lien Agent, for and on behalf of
the First Lien Lenders, hereby irrevocably waive any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the
First Lien Agent or the Second Lien Agent, as the case may be.
 
9.11 Section Titles; Time Periods; Capacities. The section titles contained in
this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of this Agreement. In the computation of time
periods, unless otherwise specified, the word “from” means “from and including”
and each of the words “to” and “until” means “to but excluding” and the word
“through” means “to and including”. All references to the Borrower or any
Guarantor shall include the Borrower or such Guarantor as an obligor under the
First Lien Lender Documents, regardless of its capacity as a borrower or
guarantor thereunder.
 
9.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which shall together constitute
one and the same document. Delivery of an executed counterpart of this Agreement
by telefacsimile or electronic transmission shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile or
electronic transmission also shall deliver an original executed counterpart of
this Agreement, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Agreement.
 
9.13 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.
 
9.14 Binding on Successors and Assigns; No Third Party Beneficiaries. This
Agreement and the obligations, rights and benefits hereof shall bind and inure
to the benefit of the First Lien Agent and the other First Lien Lenders and
their respective successors and assigns and the Second Lien Agent and the other
Noteholders and their respective successors and assigns. No other Person shall
have or be entitled to assert rights or benefits hereunder.
 
9.15 The Second Lien Agent. Each party hereto hereby acknowledges and agrees
that the Second Lien Agent is entering into this Agreement solely in its
capacity as Second Lien Agent under the Noteholder Documents and not in its
individual capacity. The Second Lien Agent shall not be deemed to owe any
fiduciary duty to the First Lien Agent or the other First Lien Lenders. The
Second Lien Agent undertakes to perform and observe only such covenants and
obligations as are specifically set forth herein, and no implied covenants or
obligations shall be read into this Agreement against the Second Lien Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 
FIRST LIEN AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as First Lien Agent
         
By:
   
Name:
   
Title:
 

 
SECOND LIEN AGENT:
[___________________],
as Second Lien Agent
         
By:
   
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
Borrower and each of Borrower’s undersigned Subsidiaries each hereby acknowledge
that they have received a copy of the foregoing Intercreditor Agreement (as in
effect on the date hereof, the “Initial Intercreditor Agreement”) and agree to
recognize all rights granted by the Initial Intercreditor Agreement to First
Lien Agent, the other First Lien Lenders, Second Lien Agent, and the
Noteholders, waive the provisions of Section 9-615(a) of the UCC in connection
with the application of proceeds of Collateral in accordance with the provisions
of the Initial Intercreditor Agreement, agree that they will not do any act or
perform any obligation which is not in accordance with the agreements set forth
in the Initial Intercreditor Agreement.  Borrower and each of Borrower’s
undersigned Subsidiaries each further acknowledge and agree that they are not an
intended beneficiary or third party beneficiary under the Initial Intercreditor
Agreement, as amended, restated, supplemented, or otherwise modified hereafter.
 
ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE:
 

